Case 1:18-cr-00204-NGG-VMS Document 948 Filed 10/09/20 Page 1 of 1 PageID #: 16490




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA,
                                                          Notice of Appeal
       -   v. -
                                                          No. 18-cr-204 (NGG) (VMS)
    CLARE BRONFMAN,

                                 Defendant.




          Notice is hereby given that Clare Bronfman hereby appeals to the United States Court of
   Appeals for the Second Circuit from the sentencing judgment of 81 months’ imprisonment
   entered in this action on the 30th day of September 2020.


                  Dated: October 7, 2020




                  _________________________________
                  Ronald S. Sullivan, Jr., Esq.
                  Ronald Sullivan Law, PLLC
                  1300 I Street, N.W.
                  Suite 400 E
                  Washington, D.C. 20005
                  (202) 935-4347
